 1 William J. Caldarelli (SBN 149573)
     William M. Lange (SBN 319145)
 2 CALDARELLI HEJMANOWSKI PAGE & LEER LLP
     3398 Carmel Mountain Road, Suite 250
 3 San Diego, California 92121
     (858) 720-8080
 4 wjc@chpllaw.com; wml@chpllaw.com
     Attorneys for 1472 Neptune, LLC
 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
     1472 NEPTUNE, LLC, a California         Lead Case No. 3:19-cv-02070-BEN-
11   Limited Liability Company,
                                             WVG
12                 Plaintiff,
13
                                             Related Case No. 3:19-cv-02220-JLS-
           vs.
                                             AGS
14   PAUL H. MEARDON, an individual
     and as trustee of the Paul H. Meardon   JOINT MOTION FOR VOLUNTARY
15   Trust dated July 23, 2004; and VINCE    MUTUAL DISMISSAL WITH
     MEARDON, an individual,                 PREJUDICE BY:
16                                             (1) 1472 NEPTUNE, LLC;
                   Defendants.                 (2) PAUL H. MEARDON; AND
17                                             (3) VINCE MEARDON
18                                           [FRCP 41(a)]
19
20

21

22   AND RELATED CASE

23

24

25

26
27

28


                 JOINT MOTION FOR VOLUNTARY MUTUAL DISMISSAL
                                          Case No. 3:19-cv-02070-BEN-WVG
 1 TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF

 2 RECORD:

 3        PLEASE TAKE NOTICE THAT, having resolved all disputes and claims,
 4 between them in both Case No. 3:19-cv-02070-BEN-WVG and Related Case No.

 5 3:19-cv-02220-JLS-AGS, plaintiff 1472 Neptune, LLC, and defendants Paul H.

 6 Meardon, individually and as trustee of the Paul H. Meardon Trust dated July 23,

 7 2004, and Vince Meardon, by and through their respective counsel of record,

 8 pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, now stipulate and

 9 jointly move the Court for dismissal with prejudice of the actions between them in

10 their entirety, including: (a) 1472 Neptune, LLC’s complaint and claims for relief

11 against Paul H. Meardon and Vince Meardon; and (b) Paul H. Meardon’s and Vince

12 Meardon’s complaint and claims for relief against 1472 Neptune, LLC, with each

13 side and party bearing their own fees and costs incurred.

14        Pursuant to Dkt. No. 13, Magistrate-Judge William V. Gallo will retain
15 jurisdiction over the parties and the matters until June 1, 2023, for the purpose of

16 enforcing the terms of the settlement between the parties.

17

18

19 Dated: February 3, 2020          CALDARELLI HEJMANOWSKI PAGE & LEER LLP
20
                                           By: /s/William J. Caldarelli
21                                         William J. Caldarelli
                                           William M. Lange
22
                                    IPLA, LLP
23

24                                         By:    s/ Zayde J. Khalil
                                                  John M. Kim
25                                                Zayde J. Khalil
26                                 Attorneys for plaintiff 1472 NEPTUNE, LLC
27

28

                                    -1-
               JOINT MOTION FOR VOLUNTARY MUTUAL DISMISSAL
                                        Case No. 3:19-cv-02070-BEN-WVG
 1 Dated: February 3, 2020   NOVARE LAW GROUP
 2                                 By:   s/ Michael B. McDonnell
                                         Michael B. McDonnell
 3                                       Douglas M. Field
 4                           Attorneys for defendants Paul H. Meardon and Vince
                             Meardon
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                  -2-
             JOINT MOTION FOR VOLUNTARY MUTUAL DISMISSAL
                                      Case No. 3:19-cv-02070-BEN-WVG
 1                           SIGNATURE CERTIFICATION
 2        Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 3 Policies and Procedures Manual, I hereby attest that all other signatories listed, and

 4 on whose behalf this stipulation is submitted, concur in the content of the stipulation

 5 and have authorized its filing.

 6

 7        /s/ William J. Caldarelli
          WILLIAM J. CALDARELLI
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                   -3-
              JOINT MOTION FOR VOLUNTARY MUTUAL DISMISSAL
                                       Case No. 3:19-cv-02070-BEN-WVG
